Citation Nr: 0602647	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-31 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to a compensable initial disability rating for 
service-connected headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO decision that granted 
service connection at a noncompensable (0 percent) disability 
rating for headaches, effective from July 28, 1995.  In June 
2003, the veteran filed a timely notice of disagreement 
seeking an increased initial disability rating for this 
condition. See Fenderson v. West, 12 Vet. App. 119 (1999).   
In October 2003, the RO issued a statement of the case, and 
later that same month, the veteran timely perfected his 
appeal herein.

In March 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking an increased (compensable) initial 
disability rating for his service-connected headaches.  At 
the March 2005 hearing before the Board, the veteran 
testified that his headaches have continued to worsen over 
time, and that this condition greatly hinders his 
employability.  He also reported that he is receiving ongoing 
treatment for this condition at the VA medical center in Ann 
Arbor, Michigan.

The Board finds there is a further duty to assist and notify 
the veteran with his claims herein. 38 U.S.C.A. §§ 5102, 
5103, 5103A; 38 C.F.R. § 3.159.  

A review of the veteran's claims folder reveals that the most 
recent medical treatment evidence of record is dated in 2001.  
Under these circumstances, the RO should seek to obtain the 
veteran's updated treatment records.  In addition, given the 
passage of time since his last VA examination, as well as the 
veteran's allegations herein of a worsening condition, the 
Board concludes that a new VA examination must be performed 
in order to evaluate the current level of severity of the 
veteran's headaches.  38 U.S.C.A. § 5103A(d) (West 2002); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should have the veteran 
identify all sources of VA and non-VA 
treatment for his service-connected 
headaches since January 2000.  The RO 
should then obtain copies of related 
medical records which are not already in 
the claims folder file.  Regardless of the 
veteran's response, the RO should obtain 
the veteran's treatment records from the 
VA medical center in Ann Arbor, Michigan, 
dated from January 2000 to the present.

2.  The RO should then schedule the 
veteran for a VA neurological examination 
to determine the current severity of his 
service-connected headaches.  The claims 
file must be made available to the 
examiner for review of the veteran's 
pertinent medical history.  All studies 
deemed appropriate should be performed 
and all findings should be set forth in 
detail.  The frequency and duration of 
attacks and description of level of 
activity the veteran can maintain during 
attacks should be noted.  The examiner 
should specifically comment on whether 
the veteran's headaches occur with 
characteristic prostrating attacks on an 
average of: (a) less than one in two 
months over the last several months; (b) 
one in two months over the last several 
months; (c) once a month over the 
previous several months; or (d) very 
frequent completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability. 

3.  Thereafter, the RO should review the 
veteran's claim on appeal.  If the claim 
is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

